Citation Nr: 0940087	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to October 17, 2005 
for the grant of service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board observes that the RO certified on appeal the issues 
of entitlement to service connection hearing loss and 
tinnitus.  However, in the May 2007 substantive appeal, the 
Veteran checked the box that he is only appealing the 
"October 17, 2005 effective date for service-connected 
tinnitus."  In the current appeal the Board cannot take 
jurisdiction over the issues of entitlement to service 
connection for hearing loss and entitlement to an initial 
increased rating for tinnitus, not because the claimant did 
not file a timely substantive appeal, but because he did not 
intend to appeal the March 2006 rating decision that denied 
his application to reopen his service-connection claim for 
bilateral hearing loss or the 10 percent evaluation        
assigned for the grant of service connection for tinnitus.  
See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) ("where 
... the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor the Board has 
authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his 
or her representative").


FINDINGS OF FACT

1.  A February 1999 Board decision denied the Veteran's claim 
of entitlement to service connection for bilateral tinnitus.  
That decision is final. 

2.  The RO received the Veteran's claim to reopen his claim 
of entitlement to service connection for bilateral tinnitus 
on October 17, 2005.



CONCLUSION OF LAW

The criteria for an effective date earlier than October 17, 
2005 for the grant of service connection for bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless. 

In this case, the Veteran is challenging the effective date 
assigned following the March 2005 grant of service connection 
for tinnitus.  The Court has held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).  Furthermore, the Veteran has 
not demonstrated that he has been prejudiced by any defective 
VCAA notice.  See Goodwin, 22 Vet. App. at 137 (the Court 
"continues to hold where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements." (citing 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007))).  

Additionally, the Veteran has not alleged and the record does 
not show that there is outstanding evidence relevant to the 
issue of entitlement to an earlier effective date.  All of 
the pertinent information is of record.  As such, the Board 
finds the VA's duty to assist in this case has been met.  
Based on the foregoing, there is no prejudice to the Veteran 
in proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Merits of the Claim for an Earlier Effective Date

The Veteran is service-connected for bilateral tinnitus 
evaluated as 10 percent disabling effective October 17, 2005.  
The Veteran contends that he is entitled to an earlier 
effective date because the VA examination conducted in 1994 
was inadequate.  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on a claim to reopen after 
final adjudication shall be fixed in accordance with facts 
found but shall not be earlier than the date of receipt of 
application.  See 38 U.S.C.A. § 5110(a).  The effective date 
for an award of service connection for a disability shall be 
the day following separation from active service or date 
entitlement arose if the claim was received within one year 
after separation from service; otherwise, the effective date 
shall be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  When an 
award of service connection is granted upon new and material 
evidence which is received after the final disallowance of 
the Veteran's initial claim and which does not encompass 
service department records, the effective date of such an 
award shall be the date of receipt of the Veteran's reopened 
claim or the date on which entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(2) and (r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Id. at 200.

In the interest of providing procedural background pertinent 
to the claim, the Board notes that the Veteran initially 
filed a claim for bilateral hearing loss and broken eardrums 
with decibel loss and low speech recognition in April 1994.  
A November 1994 rating decision denied the Veteran's claims.  
The Veteran's December 1994 notice of disagreement discussed 
the symptoms of tinnitus.  The RO sent the Veteran a 
statement of the case regarding hearing loss and the Veteran 
filed a timely substantive appeal.  Thereafter, the RO noted 
that it failed to address the Veteran's claim for tinnitus.  
A rating decision in February 1995 denied the Veteran's claim 
of tinnitus and incorporated the tinnitus claim with the 
Veteran's other issues on appeal.  In March 1995, the RO 
issued a supplemental statement of the case.  The Board 
denied the Veteran's service connection claim for bilateral 
tinnitus in February 1999.   

The February 1999 Board denial subsumed the February 1995 RO 
rating denial as the final decision.  See 38 C.F.R. 
§ 20.1104.  An unappealed decision of the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

The Board notes that the Veteran contends that he should be 
entitlement to an effective date from when he filed his 
original claim on April 19, 1994 because the VA examiner in 
1994 "boggled" his examination.  See May 2007 substantive 
appeal.  However, he has not argued that the Board erred in 
its December 1999 decision.  Under VA regulations, the Board 
may initiate a review to determine whether CUE exists with a 
prior Board decision, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  The motion to review a 
prior final Board decision on the basis of CUE must set forth 
clearly and specifically the alleged CUE, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  38 C.F.R. § 
20.1404.  According, the Board does not construe this 
statement or other statements made by the Veteran regarding 
his displeasure with the 1994 VA examination as a motion for 
the Board to consider CUE with the February 1999 Board 
decision.  

As set forth earlier in this discussion, the effective date 
for service connection after a reopened claim is the date of 
receipt of the claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).  Although the 
Veteran filed a claim to reopen his service connection claim 
for tinnitus on October 17, 2005, the Veteran's actual 
entitlement to service connection first arose when the record 
contained a medical nexus opinion linking the Veteran's 
tinnitus to active service.  This did not occur until the VA 
examination conducted on March 1, 2006.

Therefore, according to the applicable regulation, the 
effective date of the Veteran's allowance should be March 1, 
2006, the date of the examination.  See 38 C.F.R. § 3.400(r).  
The March 2006 rating decision, however, assigned October 17, 
2005, the date the claim was received, as the effective date.  
Thus, the Veteran has already received an assigned effective 
date more generous than what the regulations allow.  The 
Board will not disturb this benefit, but will affirm the 
effective date assigned by the March 2006 rating decision, 
which is October 17, 2005.  38 C.F.R. § 3.400(r).
	

ORDER

Entitlement to an earlier effective date prior to October 17, 
2005 for the grant of service connection for bilateral 
tinnitus is denied. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


